          CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA



 TAYLOR CORPORATION,                                    CIVIL NO. 19-CV-1918 (DWF/TNL)

                          PLAINTIFF,

 V.                                                    SECOND AMENDED PRETRIAL
                                                          SCHEDULING ORDER
 GEORGIA-PACIFIC CONSUMER PRODUCTS LP,

                          DEFENDANT.




       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of this
Court, and in order to secure the just, speedy, and less expensive determination of this action, the
following schedule shall govern these proceedings. This schedule may be modified only upon
formal motion and a showing of good cause as required by D. Minn. LR 16.3.

      1. Fact Discovery

            a. All pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) shall be
               completed on or before March 2, 2020.

            b. Fact discovery shall be commenced in time to be completed on or before April 30,
               2021.

            c. No more than 25 Interrogatories, counted in accordance with Fed. R. Civ. P. 33(a),
               shall be served by any party.

            d. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Document Requests.

            e. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Requests for Admission.

            f. No more than eight depositions, excluding expert witness depositions, shall be
               taken by any party.

            g. On or before March 11, 2020, the parties shall jointly CM/ECF file a proposed
               stipulated Protective Order for the Court’s review. The sealing of entire pleadings,


                                                 1
    CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 2 of 6




          memoranda of law, exhibits, and the like is strongly discouraged. No document
          shall be filed under seal unless such document or information therein is genuinely
          confidential and/or there are compelling reasons to do so. Any party seeking to file
          a document under seal shall specifically review each document and the information
          therein to limit sealing only to the extent necessary. If a party files a document
          containing confidential information with the Court, it shall do so in compliance
          with the Electronic Case Filing Procedures for the District of Minnesota and Local
          Rule 5.6. Any joint motion made pursuant to Local Rule 5.6 before United
          States Magistrate Judge Tony N. Leung shall conform to Exhibit A attached
          hereto. Counsel shall provide the Court with two courtesy copies of the unredacted
          documents with the redacted information highlighted in yellow.

      h. Any party claiming privilege or protection of trial-preparation materials shall serve
         on the party seeking discovery a privilege log that complies with the requirements
         in Fed. R. Civ. P. 26(b)(5).

2. ESI Discovery Plan

      a. The parties shall preserve all electronic documents that bear on any claims,
         defenses, or the subject matter of the lawsuit.

3. Expert Discovery

      a. Each side may call no more than two expert witnesses.

      b. Each side shall take no more than one deposition per expert.

      c. The parties acknowledge that Plaintiff’s treating doctors and medical care providers
         are not retained experts and that each party will have access to all relevant medical
         records. Plaintiff anticipates that such treating doctors will be allowed to testify
         regarding their care and treatment. Defendant agrees that such treating doctors are
         not subject to the expert disclosure requirement set forth in Fed. R. Civ. P. 26(a)(2),
         and reserves the right to challenge the scope of their testimony to be offered at trial.

      d. Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A) and
         the full disclosures required by Fed. R. Civ. P. 26(a)(2)(B), accompanied by the
         written report prepared and signed by the expert witness, shall be made as follows:

              i. Plaintiff
                     1. Identification by Plaintiff on or before April 16, 2021.
                     2. Report by Plaintiff on or before April 30, 2021.
                     3. Rebuttal witness and reports shall be disclosed on or before June 4,
                         2021.

             ii. Defendant
                    1. Identification by Defendant on or before April 16, 2021.



                                            2
    CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 3 of 6




                     2. Report by Defendant on or before April 30, 2021.
                     3. Rebuttal witness and reports shall be disclosed on or before June 4,
                        2021.

      e. Expert discovery, including depositions, shall be completed on or before July 9,
         2021.

4. Non-Dispositive Motions

      a. Non-dispositive motions may be scheduled for hearing by calling the Court’s
         Judicial Assistant and Calendar Clerk, Holly McLelland, at 612-664-5470.

      b. All motions which seek to amend the pleadings, including without limitation, a
         motion for leave to amend to add parties must be served on or before June 1, 2020.

      c. Motions for leave to amend to add punitive damage claims must be served and filed
         on or before June 1, 2020.

      d. Except as to non-dispositive motion deadlines specifically set forth elsewhere in
         this Order, all non-dispositive motions and supporting documents, including those
         which relate to discovery, shall be served and filed on or before April 30, 2021.

      e. All non-dispositive motions and supporting documents which relate to expert
         discovery shall be filed and served on or before July 9, 2021.

      f. Prior to scheduling any non-dispositive motion, parties are strongly encouraged to
         consider whether the motion, including motions relating to discovery and
         scheduling, can be informally resolved through telephone conference with the
         Magistrate Judge. All non-dispositive motions shall be scheduled, filed and served
         in compliance with the Electronic Case Filing Procedures for the District of
         Minnesota and in compliance with D. Minn. LR 7.1 and 37.1.

      g. At the Rule 16 Scheduling Conference, the Court advised the parties that it is
         willing to resolve non-dispositive disputes between the parties on an informal basis
         via a telephone conference. However, before the Court will agree to proceed with
         this informal resolution mechanism, the "meet and confer" required by Fed. R. Civ.
         P. 37(a)(1) and D. Minn. LR 37.1 must have taken place, and all parties to the
         dispute must agree to use this informal resolution process as the very nature of the
         process is such that the parties are giving up rights they would otherwise have (e.g.,
         the dispute is heard over the phone; there is no recording or transcript of the phone
         conversation; no briefs, declarations or sworn affidavits are filed). If the parties do
         agree to use this informal resolution process, one of the parties shall contact
         Magistrate Judge Leung’s chambers to schedule the conference. The parties shall
         submit short letters prior to the conference to set forth their respective positions.
         The requesting party shall submit its letter 7 days prior to the conference; the
         responding party shall submit its letter 4 days prior to the conference. The Court
         will read the written submissions of the parties before the phone conference, hear


                                            3
     CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 4 of 6




           arguments of counsel at the conference, and if no one changes their decision during
           the phone conference regarding their willingness to participate in this informal
           resolution process, the Court will issue its decision at the conclusion of the phone
           conference or shortly after the conference. Depending on the nature of the dispute,
           the Court may or may not issue a written order. If there is no agreement to resolve
           a dispute through this informal resolution process, then the dispute must be
           presented to the Court via formal motion and hearing.

5. Dispositive Motions

      a. All dispositive motions shall be filed, served and scheduled on or before October
         1, 2021.

      b. All dispositive motions shall be filed and served in compliance with the Electronic
         Case Filing Procedures for the District of Minnesota and in compliance with Local
         Rule 7.1. Counsel shall schedule the hearing by calling Judge Frank’s Courtroom
         Deputy, Lori Sampson, at 651-848-1296. When a motion, response or reply brief
         is filed on ECF, two paper courtesy copies of the pleading and all supporting
         documents shall be mailed or delivered to Courtroom Deputy Lori Sampson at the
         same time as the documents are posted on ECF.

6. Status & Settlement Conferences

      a. The parties shall update the Court on whether the parties prefer additional private
         mediation or mediation with the Court in the confidential letters in Section 6(b).

      b. On or shortly before May 1, 2020, September 15, 2020, December 1, 2020,
         February 17, 2021, and May 21, 2021, counsel for each party shall submit
         CONFIDENTIAL letters to the Court setting forth with reasonable specificity the
         status of the case; the relative strengths and weaknesses of each party’s position; an
         update of efforts toward settlement; the last settlement positions of the parties;
         whether a settlement conference with a private mediator or the court would be
         productive; and a litigation budget. Each letter shall not exceed three pages. On or
         shortly before the date each such letter is due, counsel for the parties shall meet and
         confer to discuss the status of the case and discuss settlement.

      c. A final settlement conference shall be scheduled by the Court on a later date when
         needed.

7. Trial

      a. This case shall be ready for a trial on March 7, 2022.

      b. Anticipated length of trial is 3-4 days.




                                            4
        CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 5 of 6




   8. Prior Orders and Remedies

          a. All prior consistent orders remain in full force and effect.

          b. Failure to comply with any provision of this Order or any other prior consistent
             Order shall subject the non-complying party, non-complying counsel and/or the
             party such counsel represents to any and all appropriate remedies, sanctions and the
             like, including without limitation: assessment of costs, fines and attorneys’ fees and
             disbursements; waiver of rights to object; exclusion or limitation of witnesses,
             testimony, exhibits and other evidence; striking of pleadings; complete or partial
             dismissal with prejudice; entry of whole or partial default judgment; and/or any
             other relief that this Court may from time to time deem appropriate.



      IT IS SO ORDERED.



Dated: December 1, 2020                                     s/Tony N. Leung
                                                    Magistrate Judge Tony N. Leung
                                                    United States District Court
                                                    District of Minnesota

                                                    Taylor Corporation v. Georgia-Pacific
                                                    Consumer Products LP
                                                    19-cv-1918 DWF/TNL




                                                5
CASE 0:19-cv-01918-DWF-TNL Doc. 50 Filed 12/01/20 Page 6 of 6
